Citation Nr: 0019068	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $26,136, to include the question of whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
October 1969.  

This matter arises from a May 1998 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) at the Cleveland, Ohio, Regional Office (RO).  
Therein, it was held that waiver of recovery of the 
overpayment at issue was precluded by the elements of bad 
faith, willful misrepresentation, and fraud by the appellant.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

The overpayment at issue resulted from the retroactive 
termination of the veteran's improved disability pension 
benefits based upon an assumption made by the RO that he and 
his wife had been living together since 1994.  The veteran 
has since questioned the propriety of this assumption, as 
well as the propriety of the overpayment now at issue.  In 
this regard, the evidentiary record is ambiguous; on the one 
hand, the veteran and his wife certified in June 1997 that 
they were living together as husband and wife.  However, 
subsequent statements submitted by them and third parties 
indicate that they had not lived together for a number of 
years, and that the veteran resided in Florida at least until 
August 1995.  The propriety and amount of the indebtedness at 
issue are matters that are integral to a waiver 
determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  As such, the Board believes that further action 
by the RO to determine whether the veteran and his wife have 
resided together for any period since August 1995 must be 
clarified prior to further appellate consideration.  


In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The veteran should be requested to 
certify all of his residences since 
August 1995.  In addition, he should be 
requested to submit third party 
verification of his tenancy at each such 
residence for the corresponding period 
certified.  The veteran is reminded that 
failure to submit the foregoing evidence 
may adversely impact upon his claim.  

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If it is determined that the 
overpayment at issue as now constituted 
is accurate, a statement to that effect 
should be made a part of the appellate 
record.  Conversely, if it is determined 
that any or all of the overpayment at 
issue was improperly created, award 
action should be taken to rectify the 
error.  In any case, both the veteran and 
his representative should be informed of 
the decision made, and be informed that 
they may submit a statement in rebuttal, 
if they so choose.

3.  If an overpayment remains, the case 
should be referred to the COWC.  If it is 
determined that the benefit sought on 
appeal cannot be granted, the veteran and 
his representative should be issued a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information 

and to accord the appellant due process of law.  No inference 
should be drawn regarding the final disposition of the claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





